Citation Nr: 0925262	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  06-16 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from February 1972 to July 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which determined that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for PTSD or other acquired 
psychiatric disorder.

The Veteran provided testimony at a hearing before personnel 
at the RO in May 2006.  A transcript of this hearing has been 
associated with the Veteran's VA claims folder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  Service connection was previously denied for an acquired 
psychiatric disorder other than PTSD by a rating decision 
dated in November 1983.  The Veteran was informed of that 
decision, including his right to appeal, and did not appeal.

3.  Service connection was previously denied for PTSD by 
rating decisions dated in March 1989 and April 1989.  
Although the Veteran initiated an appeal to that decision, he 
did not perfect by filing a timely Substantive Appeal 
following the promulgation of a Statement of the Case (SOC) 
in October 1990.

4.  A December 1996 rating decision found that new and 
material evidence had not been received to reopen a claim of 
service connection for an acquired psychiatric disorder, to 
include PTSD.  That decision was upheld by the Board in a 
January 1999 decision.  Nothing reflects the Veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).
5.  A November 1999 rating decision found that new and 
material evidence had not been received to reopen either the 
acquired psychiatric disorder or PTSD claim.  The Veteran 
perfected an appeal as to that decision, but withdrew his 
appeal in March 2004.

6.  Although the evidence received since the last prior 
denial of service connection for an acquired psychiatric 
disorder, to include PTSD, was not previously submitted to 
agency decisionmakers, it does not relate to an unestablished 
fact necessary to substantiate the claim, is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, the benefit 
sought on appeal is denied.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Further, in Kent v. Nicholson, 
20 Vet. App. 1 (2006), the Court established significant 
requirements with respect to the content of the notice 
necessary for those cases involving the reopening of 
previously denied claims.  Specifically, the Court held that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his or her entitlement to the underlying claim for 
the benefit sought by the claimant.  

In this case, the Veteran was provided with pre-adjudication 
notice via a letter dated in March 2005, which is clearly 
prior to the September 2005 rating decision that is the 
subject of this appeal.  He was also sent additional 
notification by letters dated in March 2006 and September 
2006 followed by readjudication of the appellate claims by 
Supplemental Statements of the Case in May and July 2007 
which "cures" the timing problem associated with inadequate 
notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his claim, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the Veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  Further, the March 2006 letter 
included information regarding disability rating(s) and 
effective date(s) as mandated by the Court's holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the 
March 2005 letter noted the prior denials of service 
connection, informed the Veteran that new and material 
evidence was required to reopen this claim, and described the 
standard for new and material evidence by language which 
tracks that of the relevant regulatory provisions.  As such, 
it appears the Veteran has received adequate notification 
pursuant to Kent, supra.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case relative.  All relevant records are in 
the claims folder, to include service treatment records and 
post-service medical records.  The Veteran has had the 
opportunity to present evidence and argument in support of 
this claim, to include at the May 2006 RO hearing.  Nothing 
reflects he has indicated the existence of any relevant 
evidence that has not been obtained or requested.  Under the 
law, an examination is not required in the context of new and 
material evidence claims.  38 C.F.R. § 3.159(c)(4)(iii); see 
also 66 Fed. Reg. 45,620, 45,628 (August 29, 2001).  
Consequently, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

It is noted that provisions of 38 C.F.R. 3.304(f) used to 
require that there be a "clear diagnosis" of PTSD.  A 
"clear diagnosis" of PTSD was, at a minimum, an unequivocal 
one.  Cohen at 139.  However, this regulation was amended in 
June 1999, in part, to eliminate the requirement of a "clear 
diagnosis." 61 Fed. Reg. 32.807-32.808.  In the instant 
case, the Board finds that the amendments to 38 C.F.R. 
3.304(f) were to conform the regulation to the Court's 
holding in Cohen, supra, and that elimination of the 
requirement of a "clear diagnosis," lessened the burden on 
the veteran.  Therefore, the Board concludes that the veteran 
will not be prejudiced by the Board's adjudication of his 
claim under the revised criteria of 38 C.F.R. 3.304(f).

The Veteran's claim has been previously denied on multiple 
occasions.  For example, service connection was denied for an 
acquired psychiatric disorder other than PTSD by a rating 
decision dated in November 1983.  The Veteran was informed of 
that decision, including his right to appeal, and did not 
appeal.

Service connection was denied for PTSD by rating decisions 
dated in March 1989 and April 1989.  Although the Veteran 
initiated an appeal to that decision, he did not perfect by 
filing a timely Substantive Appeal following the promulgation 
of an SOC in October 1990.

A December 1996 rating decision found that new and material 
evidence had not been received to reopen a claim of service 
connection for an acquired psychiatric disorder, to include 
PTSD.  That decision was upheld by the Board in a January 
1999 decision.  Nothing reflects the Veteran appealed that 
decision to the Court.

Finally, a November 1999 rating decision found that new and 
material evidence had not been received to reopen either the 
acquired psychiatric disorder or PTSD claim.  The Veteran 
perfected an appeal as to that decision, but withdrew his 
appeal in March 2004.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provide that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. Part 3 (2006); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001).

The evidence on file at the time of the last prior denial 
includes statements by and on behalf of the Veteran, his 
testimony at an October 2000 RO hearing, service treatment 
and personnel records, and post-service medical records 
(including records from the Social Security Administration) 
which covered a period through 2002 (at the time he withdrew 
his appeal in March 2004).

The Veteran essentially contended he had an acquired 
psychiatric disorder, to include PTSD, due to what occurred 
while on active service.  In a March 1989 statement, he 
emphasized the rigorous nature of his basic training, which 
included a simulation of being held as a prisoner-of-war 
(POW).  He also reported stressful experiences setting-up a 
refugee camp in Guam.  He related hearing reports of violence 
in the camp by civilians and military personnel.  Further, he 
reported an incident that occurred when he visited the camp, 
tried to help a scared and injured child, and was physically 
assaulted by the child's mother and a guard because they 
believed the Veteran was trying to harm the child.

The Veteran reiterated his account of the incident involving 
the child in the refugee camp in a March 1997 Substantive 
Appeal and at a July 1999 VA psychiatric examination.  In the 
Substantive Appeal, he also reported that he was placed on 
Valium in the Summer of 1972 for his nerves, that he almost 
had a nervous breakdown when he was in Technical School from 
the daily regime he was under, that he was assigned duties 6 
stories from the ground with only a 1 1/2 inch pipe between him 
and death, that an Airman he knew did die from falling 3 
stories out of a C-5, and that he attempted suicide in 
January 1973 by a drug overdose.  At the July 1999 VA 
psychiatric examination, he reported an incident in which he 
was in a plane that almost "fell out of the sky," another 
incident during which he had a pressurization problem in a 
plane, reiterated his account of participating in a POW 
simulation exercise, and reported that he was engaged in a 
lot of classified training he could not discuss in detail.

The Veteran advanced similar contentions in other statements 
of record, as well as at his October 2000 RO hearing.  
However, he acknowledged that he did not engage in combat 
while on active duty.  Further, his service personnel records 
contain no awards or decorations denoting combat service, and 
this appears inconsistent with his military occupational 
specialties of Flight Engineer Technician and Aircraft 
Maintenance.  His service personnel records do not otherwise 
support his account of the aforementioned purported 
stressors.

The Veteran's service treatment records do not support his 
account of being prescribed Valium or any other medication 
for nerves/psychiatric problems in 1972.  He was referred for 
evaluation in March 1980 due to interpersonal issues/marital 
problems.  However, clinical interview did not reveal a 
mental disorder, and he was assessed with marital 
maladjustment.  In addition, he was evaluated for alcohol 
abuse, and graduated from the Alcohol Rehabilitation Program 
in July 1980.  No discharge examination appears to be on 
file.
The post-service medical records reflect that the Veteran was 
first treated for an acquired psychiatric disorder appears to 
be when he underwent a period of VA hospitalization from 
August to September 1983.  Provisional diagnosis was 
depression with mild anxiety, rule out petit mal seizures.  
Final diagnosis was schizophrenia, paranoid type, due to 
amphetamines, dysthymic disorder.  Subsequent records 
continue to reflect treatment for an acquired psychiatric 
disorder, and include findings of bipolar disorder.  In 
addition, the July 1999 VA examination diagnosed PTSD based 
upon what he purported occurred while on active duty.

The record reflects that service connection was denied for an 
acquired psychiatric disorder other than PTSD, to include the 
November 1983 rating decision and January 1999 Board 
decision, because an acquired psychiatric disorder was not 
present during service nor was a psychosis present within the 
first post-service year.  It was also noted by various 
decisions that the record did not support his account(s) of 
what occurred during his active service, to include being 
treated for nervous problems and attempting suicide.  Service 
connection was initially denied for PTSD, to include by the 
January 1999 Board decision, because the Veteran did not 
satisfy the requirement in effect then of a "clear" 
diagnosis of PTSD.  He did have such a diagnosis at the time 
of the November 1999 rating decision, to include from the 
July 1999 VA examination, but that decision denied the claim 
essentially due to the lack of a confirmed stressor upon 
which the diagnosis was based.

The evidence added to the record since the time of the last 
prior denial includes additional statements by and on behalf 
of the Veteran, his testimony at a May 2006 RO hearing, and 
additional post-service medical records which cover a period 
through 2007.

The Board acknowledges that this additional evidence is 
"new" to the extent it was not previously of record.  
However, as detailed below, this evidence is essentially 
cumulative and redundant of that which was previously of 
record and does not otherwise constitute new and material 
evidence sufficient to reopen the previously denied claim.

The additional medical records continue to reflect, in 
pertinent part, that the Veteran continues to have an 
acquired psychiatric disorder, and includes findings of 
bipolar affective disorder.  However, such medical evidence 
was of record at the time of the last prior denial.  Further, 
the claim was not previously denied because of the lack of a 
current acquired psychiatric disorder, but because the 
evidence of record did not support a finding that such 
disability was causally related to active service.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994) (medical evidence that merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence).

In his statements and May 2006 hearing testimony, the Veteran 
continues to maintain that his current acquired psychiatric 
disorder was due to the events he experienced while on active 
duty.  He emphasized his experiences serving at the refugee 
camp in Guam, including the incident involving the child.  
However, as detailed above, he advanced similar contentions 
at the time of the prior denials.  Thus, this evidence 
appears to be cumulative and redundant of that which was 
previously of record.  Moreover, VA attempted to verify the 
veteran's account of his purported in-service stressors 
through the United States Armed Services Center for Unit 
Records Research (CURR) in August 2006.  CURR (now known as 
the United States Army and Joints Services Records Research 
Center) apparently responded later that same month that these 
stressors could not be verified.  The Veteran was informed of 
this fact by the September 2006 letter, and was requested to 
provide additional information.  See Villalobos v. Principi, 
3 Vet. App. 450 (1992) (unfavorable evidence does not 
"trigger a reopening").  No additional pertinent information 
appears to have been provided following this request.

In view of the foregoing, the Board finds that while the 
evidence received since the last prior denial of service 
connection for an acquired psychiatric disorder to include 
PTSD was not previously submitted to agency decisionmakers, 
it does not relate to an unestablished fact necessary to 
substantiate the claim, is cumulative and redundant of the 
evidence of record at the time of the last prior final 
denial, and does not raise a reasonable possibility of 
substantiating the claim.  Therefore, new and material 
evidence has not been received pursuant to 38 C.F.R. § 
3.156(a). As new and material evidence adequate to reopen the 
previously denied claim has not been received, the Board does 
not have jurisdiction to consider the claim or to order 
additional development.  See Barnett v. Brown, 83 F.3d. 1380 
(Fed. Cir. 1996).


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, the benefit 
sought on appeal is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


